DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 3, 5-7, and 9-14 have been amended.  Claims 1-15 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of prior art of record Kay.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noerpel et al. (US 2015/0282003 A1), hereinafter referred to as Noerpel, in view of Kay et al. (US 2018/0084476 A1), hereinafter referred to as Kay.

	Regarding claim 1, Noerpel teaches a method for configuring a cellular radio access network provided by a high altitude platform (HAP) (Noerpel - Paragraph [0014], note a method for congestion management in a satellite communications system (implemented in a mesh connected network, see Paragraph [0008])), the HAP having an antenna system defining a plurality of beams, such that the beams provide separate geographical coverage areas, the radio access network comprising a plurality of cells, each cell being associated with at least one of the plurality of beams (Noerpel - Fig. 1; Paragraph [0013], note high altitude platform with multiple downlink beams, the system may be a single platform system; Paragraph [0033], note geographic area covered by a beam (i.e., the coverage area, which is a cell)), the method comprising:
	identifying, for each of the plurality of cells or each of the plurality of beams, a respective load (Noerpel - Paragraph [0014], note processing satellite comprises an on-board traffic switch, a utilized capacity level with respect to at least one out route port (corresponding to a beam, see Paragraph [0038]) of the traffic switch is determined; Paragraph [0040], note the switch may monitor its out route queues based on a plurality of thresholds);
	Noerpel does not teach setting a configuration, based on the loads for the plurality of cells or the loads for the plurality of beams, for one or more of: a total number of the plurality of cells, and the associations between the plurality of cells and the plurality of beams, wherein each of the separate geographical coverage areas, given by a respective beam fingerprint, are fixed.
	In an analogous art, Kay teaches setting a configuration, based on the loads for the plurality of cells or the loads for the plurality of beams, for one or more of: a total number of the plurality of cells, and the associations between the plurality of cells and the plurality of beams (Kay - Paragraph [0045], note uplink burst scheduling (configuration) for the system would also be orchestrated to accommodate for various system factors, such as the current load of each satellite available to each such UNI (user network interface) at a given point in time (including the overall load of the satellite beam within which the UNI is located and the current load of each of the ISLs (inter-satellite links) of that satellite) in order to avoid congestion and overloading of any given satellite transmission channel or link),
	wherein each of the separate geographical coverage areas, given by a respective beam fingerprint, are fixed (Kay - Paragraph [0010], note the antennae of each satellite may be configured to form communications beams to illuminate a fixed/stationary pattern of cells on the ground, while the beam/footprint of a satellite moves across the surface of the Earth relative to the movement of the satellite, the cells remain stationary or fixed).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kay into Noerpel in order to reduce the frequency of handovers and dynamically adjust uplink transmission scheduling based on changes in system demand, such as new end-user subscribers (Kay - Paragraphs [0033] and [0045]).

	Regarding claim 2, the combination of Noerpel and Kay, specifically Noerpel teaches wherein the step of setting a configuration comprises:
	communicating configuration data from a baseband system to the HAP, the configuration data indicating the set configuration (Noerpel - Paragraph [0044], note bandwidth allocation messaging, the system controller grants increased or decreased resources based on congestion and bandwidth requirements).

	Regarding claim 9, the combination of Noerpel and Kay, specifically Noerpel teaches the method further comprising setting a configuration for a bandwidth for each of the plurality of cells by:
	increasing the bandwidth for a cell, if the bandwidth for the cell is less than a predefined maximum bandwidth, in response to an increase in the load for the cell or another cell (Noerpel - Paragraph [0044], note the SC (system controller) in conjunction with the resource manager allocates uplink bandwidth in consideration of the requirements of the ST (satellite terminal) and the need to alleviate the congestion within the downlink beam); or
	decreasing the bandwidth for a cell, in response to a decrease in the load for the cell or another cell.

	Regarding claim 14, the combination of Noerpel and Kay, specifically Noerpel teaches a non-transitory computer-readable medium, having stored thereon computer executable instructions that are configured to cause a computer to perform the method of claim 1 when executed by a processor (Noerpel - Paragraph [0028], note a module or component may be composed of software component(s), which are stored in a memory or other computer-readable storage medium, and executed by one or more processors or CPUs).

	Regarding claim 15, the combination of Noerpel and Kay, specifically Noerpel teaches a configuration system, arranged to interface with a high altitude platform (HAP) and thereby configure a cellular radio access network provided by the HAP in accordance with the method of claim 1 (Noerpel - Fig. 1; Paragraph [0017], note satellite communications system).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noerpel in view of Kay as applied to claim 1 above, and further in view of Gopal et al. (US 2016/0037434 A1), hereinafter referred to as Gopal.

	Regarding claim 3, the combination of Noerpel and Kay does not teach the method further comprising: communicating a HAP signal between a baseband system and the HAP, the HAP signal comprising an uplink or downlink signal for the cellular radio access network in accordance with the set configuration, such that the HAP signal defines a signal received or transmitted by the HAP to effect the cellular radio access network.
	In an analogous art, Gopal teaches the method further comprising:
	communicating a HAP signal between a baseband system and the HAP, the HAP signal comprising an uplink or downlink signal for the cellular radio access network in accordance with the set configuration, such that the HAP signal defines a signal received or transmitted by the HAP to effect the cellular radio access network (Gopal - Fig. 2A, note system controller (baseband system); Paragraph [0011], note the system controller can also perform on-demand uplink and/or downlink resource management for links; Paragraph [0052], note ground based system controllers can provide for management and control for packet processing and dynamic links; Paragraph [0054], note the SC can instruct or specify (via control signaling from the power control function) that a network node (e.g., satellite, which is in the uplink direction) configure a particular link to operate at a higher power level).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gopal into the combination of Noerpel and Kay in order to utilize a central system controller to facilitate resource allocation, reducing costs and improving coverage (Gopal - Paragraphs [0008] and [0011]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noerpel in view of Kay and Gopal as applied to claim 3 above, and further in view of Nimbalker et al. (US 2017/0019882 A1), hereinafter referred to as Nimbalker.

	Regarding claim 4, the combination of Noerpel, Kay, and Gopal does not teach wherein the HAP signal defines one or more Orthogonal Frequency Division Multiplexed (OFDM) signals. 
	In an analogous art, Nimbalker teaches wherein the HAP signal defines one or more Orthogonal Frequency Division Multiplexed (OFDM) signals (Nimbalker - Paragraph [0021], note a satellite communications network, high altitude platform network; Paragraph [0022], note the uplink communications from the UE to the eNB (e.g., a satellite) utilize DFT-spread OFDM(A) according to the LTE standard).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nimbalker into the combination of Noerpel, Kay, and Gopal in order to improve resource allocation, reducing the latency of uplink transmissions (Nimbalker - Paragraphs [0022] and [0023]).

Claims 5-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noerpel in view of Kay as applied to claim 1 above, and further in view of Scott et al. (US 2016/0095109 A1), hereinafter referred to as Scott.

	Regarding claim 5, the combination of Noerpel and Kay does not teach wherein the step of setting a configuration for the total number of the plurality of cells and the associations between the plurality of cells and the plurality of beams comprises: replacing a current cell associated with the first and second beams of the plurality of beams, with a first substitute cell associated with the first beam and a second substitute cell associated with the second beam; and /or replacing a first existing cell associated with one beam of the plurality of beams and a second existing cell associated with another beam of the plurality of beams, with a replacement cell associated with the one beam or the other beam.
	In an analogous art, Scott teaches wherein the step of setting a configuration for the total number of the plurality of cells and the associations between the plurality of cells and the plurality of beams comprises:
	replacing a current cell associated with the first and second beams of the plurality of beams, with a first substitute cell associated with the first beam and a second substitute cell associated with the second beam (Scott - Paragraph [0044], note at least one processor reallocates at least a portion of the MSS (mobile satellite system) resources by redefining a cell type of at least one cell (cell type selection) and/or beam shaping; Paragraph [0055], note cell type selection; Paragraph [0065], note allocating EIRP from underutilized cells to the congested cell); and /or
	replacing a first existing cell associated with one beam of the plurality of beams and a second existing cell associated with another beam of the plurality of beams, with a replacement cell associated with the one beam or the other beam (Scott - Paragraph [0044], note at least one processor reallocates at least a portion of the MSS (mobile satellite system) resources by redefining a cell type of at least one cell and/or beam shaping; Paragraph [0055], note cell type selection; Paragraph [0065], note allocating EIRP from underutilized cells to the congested cell).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Scott into the combination of Noerpel and Kay in order to dynamically adjust resource allocation in cells to meet communications demands (Scott - Paragraph [0004]).

	Regarding claim 6, the combination of Noerpel, Kay, and Scott, specifically Noerpel teaches the method further comprising setting a configuration for a bandwidth or power for each of the plurality of cells by:
	setting a configuration for a bandwidth or power of the first substitute cell or second substitute cell based on the loads for the plurality of cells or the plurality of beams (Noerpel - Paragraph [0044], note based on the report (indicating congestion from the out route queues corresponding to ports/beams, see Paragraph [0040]) and associated uplink bandwidth request, the SC (system controller) in conjunction with the resource manager allocates uplink bandwidth to alleviate the congestion within the downlink beam); or
	setting a configuration for the bandwidth or power of the replacement cell based on the loads for the plurality of cells or the plurality of beams.

	Regarding claim 7, the combination of Noerpel, Kay, and Scott teaches wherein the step of setting a configuration for the total number of the plurality of cells comprises:
	identifying the current cell or the first and second beams as carrying a load above a high load threshold level or as carrying a load having a rate of increase above an increase threshold level (Noerpel - Paragraph [0040], note determining when the congestion level regarding a switch port (corresponding to a beam) reaches a threshold level); or
	identifying the first and second existing cells or the one beam and another beam as carrying a load below a load threshold level or as carrying a load having a rate of decrease above a decrease threshold level (Scott - Paragraph [0047], note at least one processor has determined that for the cells surrounding the congested cell, their respective communication demand is lower than their capacity threshold, and are identified as underutilized).

	Regarding claim 8, the combination of Noerpel and Kay does not teach wherein the step of setting a configuration for the total number of the plurality of cells comprises increasing the total number of the plurality of cells dependent upon a total bandwidth used by the plurality of cells being less than a predetermined maximum bandwidth.
	In an analogous art, Scott teaches wherein the step of setting a configuration for the total number of the plurality of cells comprises increasing the total number of the plurality of cells dependent upon a total bandwidth used by the plurality of cells being less than a predetermined maximum bandwidth (Scott - Paragraph [0053], note cell shaping to cover a portion of the congested cell; Paragraph [0058], note cell type selection by handing over a portion of the terminals in a congested cell to an overlapping cell).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Scott into the combination of Noerpel and Kay for the same reason as claim 5 above.

	Regarding claim 11, the combination of Noerpel, Kay, and Scott teaches wherein the step of setting a configuration comprises jointly optimizing two or more of: (i) a total number of the plurality of cells (Scott - Paragraph [0053], note cell shaping to cover a portion of the congested cell; Paragraph [0058], note cell type selection by handing over a portion of the terminals in a congested cell to an overlapping cell); (ii) the associations between the plurality of cells and the plurality of beams (Scott - Paragraph [0065], note beam shaping by allocating EIRP (effective isotropic radiation power) from underutilized cells that are adjacent and/or not directly adjacent to the congested cell); and (iii) a bandwidth or a power for each of the plurality of cells, based on the loads for the plurality of cells or the plurality of beams (Heninwolf - Fig. 3; Col. 10 lines 25-45, note the antenna manager identifies high and low demand regions, and reconfigures the antenna array to reallocate power and other resources).

	Regarding claim 13, the combination of Noerpel and Kay does not teach wherein: the identifying, for each of the plurality of cells, a respective load is based on one or more of: a number of user terminals accessing a respective cell; a cell load ratio; a total uplink or downlink throughput for the respective cell, and types of user terminals accessing the respective cell; or the identifying, for each of the plurality of beams, a respective load is based on one or more of; a signal level received at the HAP for the beam; and a number of user terminals accessing a cell using the respective beam.
	In an analogous art, Scott teaches wherein:
	the identifying, for each of the plurality of cells, a respective load is based on one or more of: a number of user terminals accessing a respective cell; a cell load ratio; a total uplink or downlink throughput for the respective cell, and types of user terminals accessing the respective cell (Scott - Paragraph [0046], note at least one processor determines the communication demand (which may be related to available frequency bandwidth, data rate, and/or power) for each of the cells); or
	the identifying, for each of the plurality of beams, a respective load is based on one or more of; a signal level received at the HAP for the beam; and a number of user terminals accessing a cell using the respective beam.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Scott into the combination of Noerpel and Kay for the same reason as claim 5 above.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noerpel in view of Kay as applied to claim 1 above, and further in view of Heninwolf et al. (US 9,913,278 B2), hereinafter referred to as Heninwolf.

	Regarding claim 10, the combination of Noerpel and Kay does not teach the method further comprising setting a configuration for the power for each of the plurality of cells by: increasing the power for a cell or beam, if the total power for all of the plurality of cells is less than a predefined maximum power, in response to an increase in the load for the cell or beam or another cell or beam or in response to an increase in bandwidth for the cell; or decreasing the power for a cell or beam, in response to a decrease in the load for the cell or beam or another cell or beam or in response to a decrease in bandwidth for the cell.
	In an analogous art, Heninwolf teaches the method further comprising setting a configuration for the power for each of the plurality of cells by:
	increasing the power for a cell or beam, if the total power for all of the plurality of cells is less than a predefined maximum power, in response to an increase in the load for the cell or beam or another cell or beam or in response to an increase in bandwidth for the cell (Heninwolf - Fig. 3; Col. 10 lines 25-45, note the antenna manager identifies a high demand region, and provides the wireless service to the high demand region at a power level higher than the first power level) or
	decreasing the power for a cell or beam, in response to a decrease in the load for the cell or beam or another cell or beam or in response to a decrease in bandwidth for the cell (Heninwolf - Fig. 3; Col. 10 lines 25-45, note the antenna manager identifies a low demand region, and provides the wireless service to the low demand region at a power level lower than the second power level).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Heninwolf into the combination of Noerpel and Kay in order to dynamically allocate transmission power/resources to regions of varying demands, reducing unnecessary utilization (Heninwolf - Col. 1 lines 26-43 and Col. 13 lines 15-24).

	Regarding claim 12, the combination of Noerpel, Kay, and Heninwolf teaches wherein identifying, for each of the plurality of cells or each of the plurality of beams, a respective load comprises one or both of:
	determining a current load for one or more of the plurality of cells or one or more of the plurality of beams (Noerpel - Paragraph [0040], note the switch may monitor its out route queues (load associated with ports, corresponding to beams) based on a plurality of thresholds to detect congestion); and
	predicting a future load for one or more of the plurality of cells or one or more of the plurality of beams (Heninwolf - Col. 11 lines 4-36, note a prediction system identifies that antennas in the first of antennas service a high number of UEs, a high demand region may be identified based on a prediction from utilization history data and periodic population density).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dickman et al. (US 2013/0154880 A1) discloses beam steering for GNSS to suppress interference.
	Marsh et al. (US 2016/0278064 A1) discloses beam shaping/steering for GSO and NGSO satellite configurations to adjust coverage areas.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461